o,
c

 

Pro Se 14 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)

 

UNITED STATES DISTRICT COURT uated Stee sr texas

FILED

 

for the . -
District of JAN 27 2
er David J. Bradley, Clerk of Court
Division
Case No.

Mb 77 LPLLAE shea , (to be fi illed i in ny. the Clerk Ss Office)
0 Blgintifs)- sssts~Ss=SY
(Write the full name of each plaintiff who is filing this complaint. )
Jf the names of all the plaintiffs cannot fit in the space above, )

please write “see attached” in the space and attach an additional
page with the full list of names.) )
-v- )
-
)
)
)
bees Lev wae Ail 5
Lahn )
Defendant(s) )
_ (Write the full name ofe each ¢ defendant who is being sued. ofthe —— _ - _ ;

t

“names of all the defendants cannot fit in the space above, please ~~"
write “see attached” in the space and attach an additional page
with the fill list ofnames. Do not include addresses here.)

1

 
  

COMPLAINT FOR VIOLATION OF CIVIL RIG
(Prisoner C omplaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a:minor’s initials; and the last four digits of a financial account number. —

Except as noted in this fomm, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

‘In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of LI
oe fase 4: 20- -CV- -00320 Document 1. Filed on 01/27/20 in TXSD Page 2 of 8

Pro Se 14 (Rev. 12 16) Complaint, for Violation of Civil Rights (Prisoner)

 

| Defendant No. 3
= Name
“+... Job or Title (if mown) .
- Shield Number _
- Employer
Address.

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

© Gin ST Sie Tp ale
ee _] Individual capacity . 2 Official, capacity.

 

T.. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured’by the: Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 US. 3 88 Ce 971 ), you may sue > federal officials for the violation of certain
constitutional rights.

A. “Are you u bringing suit against (check all that apply: Sees TOT Fes as seems cee gate
i _] Federal officials (a Bivens claim) -“"': 0"! ° : :
oo a or local of officials (a §1983 claim) © 6 hb eth

. B. a i Section. i983 allows claims alleging the “depriv ation of any rights, priv ileges,‘o ‘or inmunities secured by

‘the Constitution and [federal laws). ” 42 U.S.C. $: 1983: If you are suing ‘under section 1983, what;
’ federal constitutional or stattitory right(s) do you claim is’are ‘being violated by state or local officials?

 

 

C. Plaintiffs suing under Bivens may only recov er for the violation of certain constitutional rights. If you
“" """ aré Suing under Bivens; what constitutional right(s) do-you claim is/are being violated by federal

officials? } Wl i

Page 3of II -
ts

2 uogioces o-Case.4:20-cv-00320 Document 1 Filed on 01/27/20 in TXSD - Page 3 of 8

Pro Se 14 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

_ Apet Byy ZING apex. L-2 Libek

D. "What are the facts underlying your claim(s)? (For example: hat happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

7 a YYLER, W. Gli HER REL Stack
fE= 117 tf flowy Vaan vit at pyyy ty Vr
VAR LIAO wae, fo TEE fled pags

v. wai VIG my Lit ard PA. 71tet/ BE SO MED,

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

pes ‘7

 

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Of bert [peed plese dae Avice).

Page Sof [!
 

. Case 4: 20- “CV- “00320 Document 1 Filed on 01/27/20 in TXSD Page 4 of 8

Pro Se 14 (Rev. 12 16) Cémplaint for Violation of Civil Rights (Prisoner)

 

 

D. Did you fil griévance in'the jail, prison, or other correctional facility where your claim(s) arose
an facts relating to this complaint? : a
Yes

Ly No

  
 
 

=a Scileeien: aucezaboutsthe-e "EM vents.described in this complaint at any other Jail, prison, 0 or .
.. ———— Se -.
=-Other. correctional facility? ee a

SSE SS

[| Yes» .
oe a No en.

 

 

     

 

. EB. _ : “ea dig file a grievance:

‘Where. did you file the ‘grievance? ~

ae a7 % porc2 Lame pil. a

2. What did you. 1 claim i in your griev. ance?

He 5 ie gaaltan a ae
Se. AEE we a -
bee ed 0: ie HVE Zoe, f LP “7

4, What steps, if any, did you take to woe that st densi’ Is the gtiev ance process completed? If
not, explain why not. (Describe all éfforts t6 appeal to the highest lével of the grievance process.)

oe fey real Gh fIVOLE. AIDA LT el FLIES, 7O
GILNANAE 2 LH Me Garr
el eed yg

| HE Lon ZEAE POE
medi (fl “le He We MAE

   

 

YN SE(4 7 P
S Abin ln bs view TELE PE FO HE fz Bl. Page ? of 1
 

SoemensneSase 4:20-0v-09820 Document 4 Filed on 01/27/20 |

nTXSD Page 5of8

 

 

Pro Se 14 (Rev. 12 16) Complaint for Violation of Civil Rights (Prisoner)
A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
[_] Y€s
No
B, If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State) Ho

 

3. Docket or index number

 

 

 

5. Approximate date of filing lawsuit

6. Is the case still pénding? ne
[ ] Yes
|] No
If no, give the approximate date of disposition.

-7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

Se i/, ,

Page 9 of 11
 

Case 4:20-cv- ;
Co, ae cv-00320 Document1 Filed on 01/27/20 in TXSD Page 6 of 8

Pro Se 14 (Rev. 12 16) Cc omplaint for. Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

 

 

 

 

1X. Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowlédge, information,
and belief that this complaint: (1) 1s not being presented for an improper purpose, such as to harass, cause
unnecessary delay, Or needlessly increase the cost of litigation; (2) is supported by existing law or by a
- nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support Or, if specifically so identified, will likely have evidentiary support after a reasonable
—=acmmcarccopportunity-for further investigation or OSCOVE: and (4) the complaint otherwise complies with the

user

    

Sy en ee,
a ERT

 

 

 

 

 

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. [understand that my failure to keep a current address on file with the Clerk’s. Office may result
- inthe dismissal of my case. che eg

 
 
  
 
 

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff
seme oes --Prison Identification #0

Prison Address

B. For Attorneys
Date of signing: _ ee
Signature of Attorney _ - _o _ ee
Printed Name of Attorney , ee eee
Bar Number _ CO
Name of Law Firm a a Sets eqtep ee

.. Address . o. CO 8 sk puri
ee . ‘Gin - os “ - oe State - : ~ = “Zip Code ~~
- felephone Number cee eee

E-mail Address o Oe

Page 11 of 1)
oO

HAR co
~ Nérhe: VALE Dp somce

SPN: Cal OFA —
0 Creet /ZOO KK SA:

© HOUSTON, TEXAS 77002 @

-aramark ar

a

‘INDIGENT

svengonorg see gomegereeh ti

oe

<n g eabbeBatttenetet alice tenet tenet tna? eet Feen eens

Ta tat a
Shr mae e=—

  

ars

united States C

 

 

 

 

uN ary ol vera =f belts
gout Le D ae ap fe $000. 65

David J. Bradley, Glerk of Court

Deb Lael L itt, DfHfeD
LILIA POLL.

AND Kiek ALLL.
nb (Tx TOOL

seco cose | UM Mopyllfeieedaliiiilepiiliiilidelee

 

Case 4:20-cv-00320} Document 1 Filed an_ n.01/27/20 in

 
 

 

 
 

 

 

 

 

20-cv-00320 Documenti Filed on 01/27/20:

 

Case 4

 
